J-A09020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CHRISTINE LUKUS                                  IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

GERALD S. LEPRE, JR.

                            Appellant                No. 1690 MDA 2015


              Appeal from the Order Entered September 16, 2015
             In the Court of Common Pleas of Susquehanna County
                      Civil Division at No(s): 2011-DR-16


BEFORE: FORD ELLIOTT, P.J.E., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                                 FILED MAY 23, 2016

        Appellant Gerald S. Lepre, Jr. (“Father”) appeals from the order of the

Court of Common Pleas of Susquehanna County terminating the child

support owed by him as of June 12, 2014, rather than in January 2014, and

ordering that Father be responsible for payment of outstanding court costs

related to the petition. We affirm.

        Following the appeal of a prior court of common pleas order, this Court

provided the following factual and procedural background:

           D.L.S. (“Mother”) and Father are the biological parents of
           M.L. (“Child”). [Christine Lukus (“Grandmother”)] is
           Father’s mother. On December 27, 2006, Mother obtained
           primary physical custody of Child. Thereafter, Mother and
           Child’s relationship deteriorated. In 2010, Mother allowed
           Child to reside with Grandmother and Grandmother’s
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A09020-15


          husband at their Susquehanna County home, where she
          remains.1
              1
                 In January 2011, Father filed a petition for
              modification, seeking primary physical custody of
              Child. On July 16, 2012, the court denied Father’s
              petition. Significantly, the court determined the best
              interests of Child mandated that Mother maintain
              primary physical custody. The court also announced
              its approval of Mother’s decision to enter into a
              temporary arrangement with Grandmother, allowing
              Grandmother to provide for Child’s custodial needs.
              On March 6, 2013, this Court affirmed the order
              granting primary physical custody to Mother. See
              G.S.L., Jr. v. D.L.S., No. 1486 MDA 2012,
              unpublished memorandum at 9 (Pa.Super. filed
              March 6, 2013).

Memorandum, C.L. v. G.S.L., Jr., 769 MDA 2012, 1578 MDA 2012

(Pa.Super. filed Apr. 24, 2013). In 2011, Grandmother filed a complaint for

support     against    Father.        The      trial   court   adopted   the   master’s

recommendation that Father pay child support for Daughter to Grandmother.

This Court affirmed. Id.

       On February 6, 2014, Father filed a petition to terminate child support,

alleging Daughter reached the age of 18 in January 2014, and, therefore,

Father should no longer be obligated to pay child support. Brief In Support

of Petition for Review, filed Feb. 6, 2014.1




____________________________________________


1
  Grandmother filed a petition to modify the existing support order, which
she withdrew at the September 16, 2015 hearing. N.T., 9/16/2015, at 2.




                                            -2-
J-A09020-15



       On September 16, 2015, the trial court ordered that the child support

obligation was terminated effective June 12, 2014 and ordered that Father

pay any outstanding court costs related to his petition.2

       On September 25, 2015, Father filed a timely notice of appeal. The

trial court did not order, and Father did not file, a concise statement of

reasons relied on for appeal pursuant to Pennsylvania Rule 1925(b).      The

trial court did not issue a 1925(a) opinion.
____________________________________________


2
  The Brief of the Susquehanna County Domestic Relations Department
explains the delay in this case as follows:

          In the instant matter, it is imperative that this Honorable
          Court be aware that the pendency of the Petition to
          terminate Support in excess of one and one-half (1.5)
          years was a result of certain circumstances, specifically a
          scheduling order on the Petition had to be forwarded to a
          specially presiding judge due to numerous recusals by
          prior judges, and by the time the scheduling order was
          received, the date scheduled had passed and the matter
          had to be rescheduled to a future date. By the time that
          order was received there was pending a second federal
          civil rights lawsuit filed by Appellant against numerous
          defendants, including but not limited to undersigned
          counsel, the Susquehanna County Domestic Relations
          Department and employees of the Department, and
          Appellee, with underlying issues as to administration of the
          child support matter and determinations of the Court. As
          such, there was no action taken in the matter pending
          resolution of the federal civil rights lawsuit. Upon the
          dismissal of the federal civil rights matter as to the
          defendants      including    undersigned    counsel,     the
          Susquehanna and employees of the Department, and
          receiving an appropriately dated scheduling order, the
          Appellant’s Petition was promptly heard.

Appellee’s Brief at 3 n.1.



                                           -3-
J-A09020-15


      Appellant raises the following claims on appeal:

           I. Whether the court below committed an error of law,
           abused its discretion or violated constitutional rights when
           it determined an adult was entitled to child support on and
           past the adult[’]s eighteenth (18th) birthday?

           II. Whether the court below committed an error of law,
           abused its discretion or violated constitutional rights when
           it failed to refund any overpayments in child support?

Appellant’s Brief at 5.

      Father’s first issue maintains the trial court erred when it terminated

the child support effective on Child’s graduation from high school, rather

than from her eighteenth birthday.

      This Court’s standard of review of orders addressing child support is as

follows:

           [T]his Court may only reverse the trial court’s
           determination where the order cannot be sustained on any
           valid ground. We will not interfere with the broad
           discretion afforded the trial court absent an abuse of the
           discretion or insufficient evidence to sustain the support
           order. An abuse of discretion is not merely an error of
           judgment; if, in reaching a conclusion, the court overrides
           or misapplies the law, or the judgment exercised is shown
           by the record to be either manifestly unreasonable or the
           product of partiality, prejudice, bias or ill will, discretion
           has been abused.

Mackay v. Mackay, 984 A.2d 529, 533 (Pa.Super.2009) (quoting Samii v.

Samii, 847 A.2d 691, 694 (Pa.Super.2004)).

      Although Child attained the age of 18 in January 2014, she did not

graduate from high school until June 12, 2014.

      Pennsylvania law provides that “[p]arents are liable for support of their

children who are unemancipated and 18 years of age or younger.” 23

                                       -4-
J-A09020-15



Pa.C.S. § 4321(2).    Further, the Pennsylvania Rules of Civil Procedure

provide that “the domestic relations section shall administratively terminate

the child support charging order without further proceedings on the last to

occur of the date the last child reaches eighteen (18) or graduates from high

school.” Pa.R.Civ.P. 1910.19(e)(4).

     Appellant maintains that the trial court erred when it terminated the

support obligation on the date of graduation, because the statute does not

require payment of child support following the child’s 18th birthday,

regardless of whether he or she has graduated from high school. Appellant’s

Brief at 9-10. The Supreme Court of Pennsylvania, however, has found that

a child is entitled to support until he or she graduates from high school.

Blue v. Blue, 616 A.2d 628, 633 (Pa.1992) (“notwithstanding a child

reaching majority at age 18, a parental duty of support is owed until a child

reaches 18 or graduates from high school, whichever event occurs later.”).

In Blue, the Court found:

        A basic education as guaranteed by our Commonwealth
        constitution must be available to all Commonwealth
        citizens. In many instances, high school students reach
        their 18th birthday prior to graduation from high school. It
        would make no sense to terminate a support order while a
        child is attending high school. The rigors of high school are
        difficult enough without worrying about how a child is
        going to support himself for the remaining days of his high
        school education. Therefore, notwithstanding a child
        reaching majority at age 18, a parental duty of support is
        owed until a child reaches 18 or graduates from high
        school, whichever event occurs later. This will ensure that
        children have a minimum education in order to prepare
        them for the challenges of life.


                                      -5-
J-A09020-15
616 A.2d at 632-33.3

       Further, this Court has found that a child attending high school is not

emancipated,      without     additional       evidence   to   support   a   finding    of

emancipation.      Castaldi      v.    Castaldi-Veloric,       993 A.2d 903,      911

(Pa.Super.2010) (18-year-old daughter not emancipated where she had not

graduated high school, and there was no evidence she lived separately from

Mother, had the ability to support herself, or expressed a desire to live

independently of Mother); Robinson-Austin v. Robinson-Austin, 921
A.2d 1246, 1247-48 (Pa.Super.2007) (fact that child still attended high

school was sufficient to establish he was incapable of supporting himself).

       The trial court did not err or abuse its discretion in finding that Father’s

obligation to pay child support ceased upon Child’s graduation from high

school, not upon her eighteenth birthday.

       Father next maintains that the court erred, abused its discretion, or

violated his constitutional rights when it failed to refund any overpayments

of child support. Appellant’s Brief at 10.

       The   Domestic      Relations    Department        maintains   that   during    the

pendency of Father’s petition, it held support payments in abeyance.                    If
____________________________________________


3
  The Court in Blue addressed a son’s request for support payments from his
father for his college education. 616 A.2d at 629. The Court found the
father did not have an obligation to pay for his son’s post-secondary school
expenses, which it found the father did not owe because the Pennsylvania
state legislature had not yet enacted a statute addressing whether there was
a support obligation for post-secondary expenses. Id. at 632.



                                           -6-
J-A09020-15



Father has not been refunded any support paid following Child’s June 12,

2014 graduation date, he is entitled to a refund. The Department shall remit

any overpayments, beyond the June 12, 2014, date to Appellant.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2016




                                   -7-